Title: Abigail Adams to Mary Smith Cranch, 26 November 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					My Dear Sister
					Philadelphia Novbr 26 1799
				
				Your kind Letter reachd me on the 20th. I began to feel very impatient to hear from you; Your Letter afforded me much pleasure; I rejoice that so worthy and amiable a Man as Mr Kendall allways appeard to me, is like to be so soon; and agreably setled. I would willingly exchange all the discourses I have heard here Since I came and all I shall be like to hear, for the one half which even chance offers us at Quincy. I do not believe that a people are ever made better by always hearing of the terrors of the Lord. Gloom is no part of my Religion—to Mantain a conscience void of offence, as far as is consistant with the imperfect State we are in, both towards God and Man, is one article of my Faith, and to do good as I have opportunity, and according to my means I would wish to make the Rule of my practise to do justly walk Humbly and to Love mercy—are duties enjoind upon every Christian, and if we can attain to those graces— we may cheerfully look for our recompence and reward, where it is promised to us—
				Shall we be so happy at Quincy as to settle a Gentleman of mr Whitneys talents? I most sincerely hope we may: but fear that so good a choice is not reserved for us.—
				I Saw in Russels paper the answer to Cooper. I found I was mistaken in the Writer. it was not the person I conjectured, nor is it known by him, who it was. Cooper has lately appeard in the Aurora, and in his former Mad Democratic Stile abused the President, and I presume Subjected himself to the penalty of the Sedition act. the greater part of our the abuse leveld at the Government is from foreigners every Jacobin paper in the united states is Edited by a Foreigner, and John Fenno is become a coppiest of them— what a disgrace to our Country
				On thursday next the four of our N England states keep thanksgiving— I would not suffer the day to pass without noticeing it here by the symbols of the festival as commemorated by us I have invited a chosen set to dine upon that day, and whilst we share, in & are plentifully Supplied with the good things of this world, I hope we shall not be unmindfull of the many blessing of the past year, which we have abundat cause to be thankfull for—
				Thomas has had a Letter from Your Son. he appears I think much more tranquil in mind; and is quite witty in his Letter—
				
				There is a Letter from mr Pitcarn in Hamburgh to Thomas dated in Sepbr, in which he says that he heard from mr Adams three Days before, and that he was well. he makes no mention of Mrs Adams. he would I think, if she had not recoverd or was so Dangerous as she had been represented—
				Mrs Smith and Louissa desire to be rememberd to You and all our Friends. I do not get a line from Sister or the Children. Mrs Smith is anxious to hear from them. William is well. Thomas will get into buisness in time I hope, he is very attentive to his office
				Next week Congress meet. I expect it will be a stormy Session. Electionering is already began. there will more things be amied at than will be carried either by Jacobins or Federalists—but the Jacobins are always more subtle and industerous than there opponents—
				My Love to Mrs Norten and Greenleaf— I hope if my Health remains to be with you early again in the spring—
				my best regards and the Presidents to mr Cranch
				accept the affectionate Regard / and Love of / Your sister
				
					A A
				
			